Citation Nr: 1336706	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  12-33 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, including the question of whether a reduction from 80 percent effective September 1, 2012, was proper.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities (except for the period from November 18, 2012 to September 1, 2012).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

REMAND

The Veteran served on active duty from January 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  (The case has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2013).)  A May 2011 rating decision increased the assigned rating for bilateral hearing loss from a noncompensable rating to 80 percent disabling, effective November 18, 2010.  A March 2012 rating decision proposed to decrease the rating for bilateral hearing loss to 10 percent.  A June 2012 rating decision decreased the rating to 10 percent, effective September 1, 2012, and granted entitlement to TDIU benefits for the limited time period effective from November 18, 2010, to September 1, 2012.  

In July 2013, the Veteran's representative submitted an audiogram dated in February 2013 without a waiver of consideration of the new evidence by the agency of original jurisdiction (AOJ).  Unfortunately, the February 2013 audiogram does not identify whether the Maryland CNC Test was used to obtain speech recognition scores; it does not identify the name of the audiologist who performed the test or the name of the audiologist's clinic; and it is unaccompanied by any written report regarding subjective symptoms, interpretation of the audiogram, or other relevant findings.  The AOJ should provide a VA Form 21-4142, Authorization and Consent to Release Information, to the Veteran to obtain clarification from the February 2013 audiologist regarding the test used to obtain speech recognition scores, to request interpretation of the audiogram, and to obtain the complete report, if available, of the audiological examination.

The Board notes that the assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the relevant regulation, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See id. 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2013).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded VA audiological examinations in February and September 2011, which included objective audiometric testing.  However, the February 2011 report contained only a conclusory statement that the hearing disability had no significant effect on the Veteran's occupation, and the September 2011 report indicated that the Veteran reported he was retired, so there were "no difficulties with ability to work."  Consequently, the claim must be remanded for a complete audiological examination, including an evaluation of the functional effects of the Veteran's bilateral hearing loss, as discussed in Martinak, supra.

In addition to an audiological opinion that satisfies the requirements of Martinak, supra, the Board finds that an additional audiological opinion is required to decide the claim for TDIU benefits.

The Veteran's claim for a TDIU was received in November 2010, following the May 2011 rating decision that increased the assigned rating for bilateral hearing loss to 80 percent, effective from November 18, 2010, the date his claim for an increased rating was received.  He asserted that a TDIU was warranted based on service-connected bilateral hearing loss and posttraumatic stress disorder (PTSD).  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

VA regulations provide that a TDIU may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is one 60 percent disability, or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a).  Also, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Currently, service connection is in effect for PTSD (rated as 50 percent disabling), bilateral hearing loss (rated as 80 percent disabling from November 18, 2010, to September 1, 2012, and as 10 percent disabling from September 1, 2012), and tinnitus (rated as 10 percent disabling).  His combined disability rating is 60 percent, effective September 1, 2012.  The Veteran has indicated that he completed three years of high school and that after 35 years with the same company he retired from his occupation as a truck driver in 1981 due to having cardiac surgery.  Given the recent reduction of the hearing loss rating, the Veteran does not now meet the schedular requirements for a TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a) for the period beginning September 1, 2012.  However, the rating for bilateral hearing loss could have an impact on the TDIU claim.  

As noted, the September 2011 VA audiologist indicated that the Veteran's hearing loss disability caused "no difficulties with ability to work" because the Veteran was retired.  Unfortunately, the opinion does not address the effects of his hearing loss on his ability to secure and follow a substantially gainful occupation (in his usual occupation as truck driver).  Thus, a remand is required so that a new VA examination may be scheduled to obtain the medical information necessary to decide the increased rating and TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA Form 21-4142, Authorization and Consent to Release Information, to the Veteran to obtain clarification from the February 2013 audiologist regarding the test used to obtain speech recognition scores and to obtain the complete report of the audiological examination.  Ask the audiologist to identify whether the Maryland CNC was used during the February 2013 examination and to interpret the results of the audiogram.

2.  Upon completion of the above, the AOJ should arrange for the Veteran to be scheduled for an audiological examination by a clinician with the appropriate expertise to assess the claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should interpret the results of the February 2013 audiogram, if not completed by the February 2013 audiologist.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report.  38 C.F.R. § 4.85(a) (2013).  Should any additional testing be deemed necessary in order to ascertain the accuracy or reliability of the audiogram and speech discrimination results, such testing should be conducted.  The examiner must provide a full description of all functional deficits caused by service-connected hearing loss and service-connected tinnitus.  See Martinak, 21 Vet. App. at 455.  If no such deficits are found, this should be explained.

The examiner should also provide an opinion as to the effect of the Veteran's service-connected bilateral hearing loss and tinnitus on his ability to obtain or maintain substantially gainful employment.  The examiner should consider the Veteran's employment background as a truck driver and education.  (Age is not a factor to be considered in the determination.)  A complete rationale should be given for all opinions and conclusions expressed.

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

